


110 HR 4287 IH: Medicare Provider Accountability

U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4287
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2007
			Mr. Emanuel
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce and
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To include Medicare provider payments in the Federal
		  Payment Levy Program, to require the Department of Health and Human Services to
		  offset Medicare provider payments by the amount of the provider’s delinquent
		  Federal debt, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Provider Accountability
			 Act.
		2.Inclusion of
			 Medicare provider payments in federal payment levy program
			(a)In
			 generalThe Centers for Medicare & Medicaid Services shall
			 take all necessary steps to participate in the Federal Payment Levy Program
			 under section 6331(h) of the Internal Revenue Code of 1986 as soon as possible
			 and shall ensure that—
				(1)at least 50
			 percent of all payments under parts A and B of title XVIII of the Social
			 Security Act are processed through such program within one year of the date of
			 enactment of this Act, and
				(2)all remaining
			 payments under such parts A and B are processed through such program within two
			 years of such date.
				(b)AssistanceThe
			 Financial Management Service and the Internal Revenue Service shall provide
			 assistance to the Centers for Medicare & Medicaid Services to ensure that
			 all payments described in subsection (a) are included in the Federal Payment
			 Levy Program by the deadlines specified in that subsection.
			3.Application of
			 administrative offset provisions to Medicare provider payments
			(a)In
			 generalSection 3716 of title
			 31, United States Code, is amended—
				(1)by
			 inserting the Department of Health and Human Services, after
			 United States Postal Service, in subsection (c)(1)(A),
			 and
				(2)by
			 adding at the end of subsection (c)(3) the following new subparagraph:
					
						(D)This section shall
				apply to claims or debts, and to amounts payable, under title XVIII of the
				Social Security
				Act.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to payments
			 made after the date of enactment of this Act.
			4.Streamlining tax
			 levies on federal payments
			(a)In
			 generalSection 6330(f) of the Internal Revenue Code of 1986
			 (relating to jeopardy and State refund collection) is amended—
				(1)by striking
			 or at the end of paragraph (1),
				(2)by striking the
			 comma at the end of paragraph (2) and inserting ; or,
				(3)by
			 inserting after paragraph (2) the following new paragraph:
					
						(3)the Secretary has
				approved a levy, including a continuing levy under section 6331(h), on
				specified payments, as defined in section
				6331(h)(2),
						,
				and
				(4)by striking the
			 heading and inserting Jeopardy, State refund, and collection from Federal
			 payments.
				(b)Effective
			 dateThe amendments made by this section shall apply to levies
			 made after the date of enactment of this Act.
			
